Citation Nr: 1810536	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a residuals of a right leg injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to August 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned in August 2017.  A transcript of the hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While additional delay is regrettable, the Board finds that a remand is necessary in order to properly adjudicate the Veteran's claim.

The Veteran contends that he experiences swelling and numbness in his right thigh, and this is due to an injury he suffered while in service.  The Veteran states that in 1983 his right thigh was injured when a van he parked began to roll backwards.  In his attempt to stop the vehicle he became pinned between the van and another vehicle causing a deep laceration to his thigh.  The Veteran testified at an August 2017 videoconference hearing, that he began to experience the swelling and numbness in his thigh in 2008 or 2009.  The Veteran's right thigh was examined by VA in 2011.  The VA examiner could not provide an opinion as to whether the numbness and swelling experienced by the Veteran was related to his 1983 in service thigh injury, without resorting to mere speculation.  The examiner reasoned that "there is no medical evidence contained in the C-file that substantiates the scar and/or muscle injury occurred during military service, such as evidence of treatment for the claimed incident and injury in 1983 or evidence of follow-up."  See October 2011 Medical Opinion.  It is unclear whether the examiner wanted to review such evidence as confirmation of the incident occurring during military service or to utilize the medical records discussing the injury to assist in a determination of whether the Veteran's current disability relates to that injury.  

The Veteran testified that he was treated for this injury at St. Elizabeth's Hospital in the State of Washington.  However, the Veteran is unsure whether he was treated at the hospital location in Yakima, Washington, or the hospital location in Takoma, Washington.  The Veteran asserts that he attempted to obtain his medical records from one of the hospital locations and was told they did not exist.  He is unsure as to which location he contacted.  These medical records are relevant to the Veteran's claim and may assist a VA examiner in arriving at a medical opinion.

For the aforementioned reasons, the Board finds that a medical examination and opinion is needed to determine the etiology of the Veteran's symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran, obtain any outstanding and relevant treatment records from St. Elizabeth's Hospital (in Yakima and/or Takoma, Washington), to include records associated with his treatment for a right thigh injury in 1983.

2.  Obtain any outstanding, pertinent VA treatment records from July 2011 to the present.

3.  Schedule the Veteran for an appropriate VA examination or examinations to obtain the following opinions:

a.  Does the Veteran currently have a disability affecting his right thigh, to include a painful scar and/or neuropathy?  If so, identify the disability or disabilities.
b.  For each identified disability, is it at least as likely as not (50 percent probability or more) that such disability had its onset in, or is otherwise related to his in-service right thigh injury?

For purposes of the opinion, the examiner should assume as true that the Veteran injured his right thigh during service after being pinned between two vehicles, unless the medical evidence already of record or obtained on remand suggests to the contrary.  A rationale should be given for all opinions and conclusions expressed.  

The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated and necessary tests, and should take a history from the Veteran as to the progression of his claimed disability.

4.  Thereafter, the issue should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond.







	(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




